Mahoning App. No. 95 C.A. 260. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated at page 2 of the court of appeals’ Journal Entry filed November 14,1997:
“ ‘Whether a moving party must demonstrate a change of circumstances for a trial court to modify its prior judgment regarding visitation?’
“At issue is whether R.C. 3109.04 or R.C. 3109.051 is applicable to a modification of visitation.”
The conflict case is Jacobs v. Jacobs (1995), 102 Ohio App.3d 568, 657 N.E.2d 580.
F.E. Sweeney, J., dissents.
The parties are also to brief the issue stated at page 3 of the court of appeals’ Journal Entry filed November 14,1997:
“ ‘Whether a trial court is required to set forth findings of fact and conclusions of law upon timely request in proceedings involving a modification of visitation?’ ”
*1419The conflict case is In re Thrush (1988), 44 Ohio App.3d 40, 541 N.E.2d 119.
F.E. Sweeney, Cook and Lundberg Stratton, JJ., dissent.